BEE, District Judge.
The question in this case is, whether all the seamen shall be liable, proportionally, to make good the value of certain articles making part of the cargo, and missing. It was proved that William Harriott, one of the seamen, had been detected with part of the stolen goods, and that he alone was liable, no proof appearing against the others. It was admitted that all would have been chargeable, if none, in particular, could have been criminated. One hundred pieces of nankeen were missing, of which only three were found upon Harriott. The rest of the crew must necessarily have been privy to, or concerned in the loss of the remainder. I decree, therefore, that they all contribute, pro rata, to make up this loss.